Citation Nr: 1525180	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-42 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for Meniere's disease.

3.  Entitlement to service connection for right ankle eczema claimed as a fungal infection.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to include anxiety disorder.

5.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and is the recipient of the Army Commendation Medal with "v" Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement on an increased initial rating for PTSD and entitlement to a compensable rating for right ear hearing loss are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The additional evidence presented since the May 2003 rating decision that denied service connection for left ear hearing loss and Meniere's disease is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

2.  The Veteran's current skin condition, diagnosed as eczema, was not shown in service or for many years thereafter, and the probative medical opinion addressing the relationship between eczema and service weighs against the claim.




CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying service connection for left ear hearing disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a left ear hearing disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The May 2003 rating decision denying service connection for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for Meniere's disease have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for eczema of the right ankle, claimed as a fungal infection have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in September 2009 and a rating decision in December 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The September 2009 notice letter and December 2009 rating decision informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that a preexisting left ear hearing disability was aggravated by service and that there was no evidence that Meniere's disease was incurred in service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen the previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the petition to reopen the claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication with this appeal, which occurred in the October 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2014).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claims decided.  As for the Veteran's claim for entitlement for eczema, the Veteran underwent a VA skin examination November 2009.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A May 2003 RO rating decision denied service connection for a left ear hearing disability and service connection for Meniere's disease.  The Veteran did not appeal that rating decision.  Therefore, those decisions are final.  38 U.S.C.A. § 7105(c) (West 2014).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen those claims because it goes to the Board jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With regard to the claim of entitlement to service connection for left ear hearing loss, at the time of the last final May 2003 rating decision, the RO denied service connection on the basis that the Veteran had a preexisting left ear hearing disability.  The RO noted that left ear hearing disability was shown on the Veteran's January 1968 entrance examination with pure tone thresholds of 55 decibels at 4000 Hertz for left ear hearing acuity.  The Veteran's separation examination shows pure tone thresholds of 40 decibels for the 4000 Hertz spectrum for the left ear hearing.  Therefore, the RO found that there was no aggravation of the preexisting left ear hearing disability incurred during service.  The Veteran was notified of that decision in May 2003.  

With regard to the Veteran's claim of entitlement to service connection for Meniere's disease, at the time of the last final May 2003 rating decision, the RO denied service connection on the basis that there was no evidence to show that the condition was incurred in or related to active duty service.  The RO noted that the Veteran's service medical records did not show any treatments or reports of symptoms of Meniere's disease.  The Veteran was notified of that decision in May 2003.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the May 2003 RO decision consists of VA treatment records and private treatment records from Dr. K.M.  The records from Dr. K.M., consist of a February 2009 letter that reports that the Veteran's hearing loss had been gradually progressive over time and involved the right (service connected) and left ears, although the right ear was considered more severe.  Using the American Academy of Otolaryngology- Head and Neck Surgery and adopted for use by OSHA and federal standards, his left ear was considered 15 percent impaired.  The Veteran was also diagnosed with tinnitus.  Dr. K.M., concluded the letter be noting the Veteran should be evaluated for service disability for hearing loss and tinnitus as it was as likely as not that his hearing loss and tinnitus were a result of service.  

Additional treatment records from Dr. K.M. show that he was being treated with intratympanic Dexamathasone injections for right ear Meniere's disease in June 2009 and continued to receive treatment as shown in medical records up to September 2010.  

An April 2010 audiological report from Northwest, Ear, Nose, and Throat, shows that the Veteran was diagnosed with severe sensorineural hearing loss in the left ear.  Dr. A.M., opined that the Veteran's hearing loss and tinnitus were largely the result of noise exposure while serving in the miliary.  

Also added to the claims file are two VA audiology examination reports from June 2009 and July 2010.  Both examinations diagnosed sensorineural hearing loss of the left ear.  However, neither examination provided a nexus opinion regarding left ear hearing loss as the examinations concerned the Veteran's right ear hearing loss severity and tinnitus.  

The medical evidence received since the RO's May 2003 which was not of record at the time of the May 2003 RO decision is new within the meaning of 38 C.F.R. § 3.156 (2014).  However, the evidence is not material.  

First, with regard to the claim of entitlement to service connection for a left ear hearing disability, for the evidence to be material it must relate to an unestablished fact.  Here, the unestablished fact is whether the Veteran's preexisting left ear hearing loss was aggravated by active service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  That includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2014).

In this case, none of the evidence submitted after the May 2003 rating decision concerns aggravation of the preexisting left ear hearing loss.  While the April 2010 letter from Dr. A.M, concluded that the Veteran's hearing loss was due to active service, that opinion does not go to the crucial unestablished fact of the case which is aggravation of left ear hearing caused by service.  The new evidence shows continued treatment and diagnosis for left hearing disability but continued treatments are generally insufficient to reopen a claim for service connection.  Cornele v. Brown, 6 Vet. App. 59 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  None of the new evidence includes a competent opinion which finds aggravation of the preexisting left ear hearing disability during service, or due to a service-connected disability.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2014).  Therefore, the claim of entitlement to service connection for a left ear hearing disability is not reopened.

With regard to the claim of entitlement to service connection for Meniere's disease, none of the evidence submitted after the May 2003 rating decision relates to an unestablished fact, which in the case would be evidence that Meniere's disease was incurred in or due to active service, or is due to or aggravated by a service-connected disability.  The new evidence does show continued treatment for Meniere's disease but continued treatments are generally insufficient to reopen a claim for service connection.  Cornele v. Brown, 6 Vet. App. 59 (1993).  None of the new evidence includes a competent opinion which relates Meniere's disease to service, or to any service-connected disability.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2014).  Therefore, the claim of entitlement to service connection for Meniere's disease is not reopened.

The Board notes that the Veteran has submitted statements that his left ear hearing disability and Meniere's disease are related to active service.  The Board finds that the Veteran is a lay person and that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the appellant is not competent to provide evidence as to more complex medical questions, such as to the diagnosis and aggravation of a left ear hearing disability and Meniere's disease that may be related to his service, particularly in light of the absence of medical evidence or a supportive medical opinion.  Therefore, those statements are not competent evidence.  In addition, those statements are cumulative of contentions considered at the time of the previous final decision.  The new evidence fails to demonstrate the onset of aggravation of left ear hearing loss and Meniere's disease to be related to active service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Accordingly, the Board finds that new and material evidence has not been submitted and the claims for service connection for a left ear hearing disability and Meniere's disease are not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  Chloracne or other acneform disease consistent with chloracne is included in the list.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 (1994); Notice, 61 Fed. Reg. 41,442 (1996); 75 Fed. Reg. 247 (2010). 

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a right ankle skin rash was incurred in active service and that he has had that condition since separation from service.  A review of the January 1970 separation examination shows that he reported being diagnosed with a fungal infection of the feet that the occurred in the Republic of Vietnam.  Physical examination of the Veteran showed that he was clinically assessed with normal skin.

A May 2005 VA treatment note shows that the Veteran reported chronic rash of the lower extremities.  Medical personnel noted the skin condition as asymptomatic during examination.

A July 2005 VA treatment note shows that the Veteran reported a chronic recurrent rash on his right anterior shin that he thought was due to herbicide exposure.  Medical personnel noted that the Veteran had no active dermatitis and that the condition was probably atypical dermatitis not present during examination. 

A May 2006 VA treatment note shows that the Veteran's skin was noted with no obvious skin rash or skin lesions.

A May 2007 VA treatment note shows that the Veteran was diagnosed with a chronic leg rash.

A November 2009 VA skin examination report shows that the Veteran reported a fungus infection on the feet during active duty and that he had the rash off and on for the past 40 years.  The examiner noted that the Veteran had treated the skin condition with desmide cream.  Physical examination showed that the Veteran had one 5 centimeter round red dry skin patch of his right front ankle.  He was assessed with normal skin on the feet and no problems with the left lower extremity.  No skin condition was noted on the head, face, neck, or hands.  After a review of the claims file the examiner concluded that the current right leg rash was not caused by or a result of service or a continuation of complaints shown in service.  The examiner's rationale was that the Veteran had a single episode of foot fungus in 1969 that was treated with no further problems.  The examiner also noted that the Veteran first sought treatment for the leg rash many years after service, which showed no continuity of care.  Finally, the examiner reported that the Veteran 's current rash was not on his feet, but on his leg and it was not fungal, and the current rash was not caused by foot fungus.

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a eczema of the right ankle.  

The record shows that the Veteran served in the Republic of Vietnam in the Vietnam era.  Exposure to herbicides is conceded.  The service treatment records show treatment for a skin disability, noted as a foot fungal infection.  However, that is not the currently shown skin condition.  Moreover, eczema is not a disease that is included in the list of diseases that are presumed to be due to exposure to herbicides and he has not been diagnosed with chloracne.  Therefore, service connection for a eczema may not be granted on presumptive basis pursuant to 38 C.F.R. § 3.309 (e) (2014).  A competent medical opinion, or competent and credible lay evidence of continuity of symptomatology, is required to support the claim.

Post-service evidence first suggests that the Veteran reported a skin condition in May 2005, some 35 years after separation from service.  The passage of many years between service separation and medical documentation of a claimed disability is evidence that can weight against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the Board finds that the most probative evidence of record is the November 2009 VA examination report.  The examiner performed a physical evaluation, reviewed the claims file, and provided a comprehensive discussion of the pertinent evidence of record, and concluded that the Veteran's current eczema of the right ankle was not incurred in service or related to the in-service foot fungus diagnosis.  The examiner clearly indicated that the Veteran's condition in service of a fungal infection was not present during the physical examination and that post service treatment records many years after service showed no fungal infection.  Moreover, while a skin condition was identified and diagnosed as eczema, the examiner explicitly reported that this condition was unrelated to a foot fungal infection and not caused by a foot fungal infection.  Thus, the totality of the evidence does not provide a reliable basis to establish service connection for right ankle eczema.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner has provided a thorough discussion of the rationale for the opinion expressed.  The Board finds that the opinions are supported by a rationale that was provided after the VA examiner considered all procurable and assembled data.  Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for right ankle eczema.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Consideration has been given to the Veteran's contention that his current skin condition was incurred in service and is related to his in-service foot fungal infection.  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the etiological cause and diagnosis of a specific skin condition is outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A skin rash is arguably the type of condition that is readily amenable to mere lay diagnosis.  However, as to the etiology of the current skin condition, the evidence shows a competent opinion that the current skin condition diagnosed as eczema was not caused by or related to a foot fungal infection incurred in service, as noted by the VA medical examiner who used specialized knowledge and training to properly assess and diagnose the skin disorder in question.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   The Board finds that the opinion of a medical profession is more persuasive than that of a lay person.

Although the Board acknowledges that Veteran is competent to report observable skin rashes and symptoms, there is no indication that the Veteran is competent to etiologically link the reported in-service symptoms to a current diagnoses or to provide an etiological opinion.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating dermatological conditions.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value, or at the very least has less probative value than that of a trained medical professional who specifically found that the current skin condition is a different type of skin condition and not related to the foot fungus condition during service.

Accordingly, the Board concludes that the weight of the probative evidence of record does not support the Veteran's claim of entitlement to service connection for eczema of the right ankle.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been submitted, the request to reopen the claim for service connection for left ear hearing loss is denied.

As new and material evidence has not been submitted, the request to reopen the claim for service connection for Meniere's disease is denied.

Entitlement to service connection for right ankle eczema, claimed as right ankle fungus, is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran asserts that he is entitled to an increased initial rating in excess of 30 percent for PTSD.  The Veteran has also asserted that right ear hearing loss warrants a compensable rating.  

The Veteran last had a VA examination to address the severity of PTSD in June 2009, over five years ago.  The Veteran's right ear hearing loss was last assessed in July 2010, almost five years ago.  The Board finds that a remand is warranted for the claims for higher rating for PTSD and right ear hearing loss to ensure that record contains evidence of the current severity of the Veteran's service-connected PTSD and right ear hearing loss.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's PTSD.  The examiner must review the claims file and must note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should make specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected psychiatric disability.  The examiner also should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the service-connected psychiatric disability.  The examiner should provide an assessment of the severity of the Veteran's service-connected psychiatric disability, specifically commenting upon the impact of the disability on employability and on social and occupational functioning.

2.  Schedule the Veteran for an examination to determine the severity of right ear hearing loss.  The examiner must review the claims file and note that review in the report.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should discuss how the Veteran's right ear hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


